Citation Nr: 1730298	
Decision Date: 07/31/17    Archive Date: 08/04/17

DOCKET NO.  16-31 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to an effective date prior to March 19, 2014, for the award of dependency and indemnity compensation (DIC) benefits.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

B. Moore, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1949 to June 1952 and from August 1955 to June 1976.  This matter is before the Board of Veterans' Appeals (Board) on appeal of a April 2015 rating decision of the St. Paul Pension Management Center at the St. Paul, Minnesota, Regional Office (RO) of the Department of Veterans Affairs (VA).  This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  See 38 U.S.C.A. § 7107(a)(2) (West 2014).

The Board notes that, good cause having been presented, this case has hereby been advanced on the docket.


FINDINGS OF FACT

1.  The appellant is the Veteran's surviving spouse; the Veteran died in March 1989 due to cardiopulmonary arrest, as a result of atherosclerotic heart disease; and on March 19, 2015, the appellant filed a claim for DIC benefits.


CONCLUSION OF LAW

The requirements for an effective date prior to March 19, 2014, have not been met.  38 U.S.C.A. §§ 101, 1110, 1310, 1311, 5101(a), 5103, 5103A, 5110; 38 C.F.R. §§ 3.1, 3.5, 3.114, 3.151, 3.152(b)(1), 3.155, 3.159, 3.160, 3.400, 3.816.





REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  See 38 U.S.C.A. §§ 5101, 5102, 5103, 5103A; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The resolution of an appeal for an earlier effective date turns on the law as applied to the undisputed facts regarding the dates of receipt of claim and date entitlement arose.  As this appeal turns on a matter of law, further assistance, such as the further procurement of records, would not assist the appellant with the claim.  Consequently, no further notice or development under the VCAA is warranted.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002).

DIC may be awarded to a surviving spouse upon the service-connected death of a veteran, with service connection determined according to the standards applicable to disability compensation.  See 38 U.S.C.A. § 1310; 38 C.F.R. §§ 3.5(a), 3.152.  A veteran's death is service connected if it resulted from a disability incurred or aggravated in the line of duty in the active military, naval, or air service.  See 38 U.S.C.A. §§ 101(16), 1110; 38 C.F.R. §§ 3.1(k), 3.303.

For claims involving service-connected death after separation from service, if an application for DIC benefits is received within one year from the date of death, the effective date of the award shall be the first day of the month in which the death occurred; otherwise, the effective date for DIC benefits is the date of receipt of the claim.  See 38 U.S.C.A. § 5110(d); 38 C.F.R. § 3.400(c)(2).

A "claim" is a formal or informal communication, in writing, requesting a determination of entitlement, or evidencing a belief of entitlement to a benefit.  VA must identify and act on informal claims.  See 38 C.F.R. §§ 3.1(p), 3.155(a); see also Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992).  Under 38 C.F.R. § 3.155, any communication or action indicating intent to apply for one or more VA benefits, including statements from a claimant's duly authorized representative, may be considered an informal claim.  An informal claim must identify the benefit sought.  The date of receipt of a "claim" is the date on which a claim, information, or evidence requesting a determination of entitlement to benefits (or evidencing a belief of entitlement to a benefit) is received by VA.  See 38 C.F.R. § 3.1(r).

If an award of compensation is due to a liberalizing change in the law, the effective date of the award shall be fixed in accordance with the facts, but shall not be earlier than the date of the change in the law.  See 38 U.S.C.A. § 5110(g); 38 C.F.R. §§ 3.400(p), 3.114(a).  There are exceptions which allow for retroactive payments.  If the claim is reviewed on the initiative of VA or by request of the claimant within 1 year from the effective date of the law, then the proper effective date is the same date the change of law went into effect.  See 38 C.F.R. § 3.114(a)(1).  If a claim is reviewed more than one year after the effective date of the law, the effective date will be one year prior to the date of administrative review or claimant request if the claimant met all of the requirements for eligibility as of the date of the liberalizing law.  See 38 C.F.R. § 3.114(a)(2), (3).  

In cases involving presumptive service connection due to herbicide agent exposure, there is an exception to the provisions set forth above.  VA has promulgated special rules for effective dates for the award of presumptive service connection based on exposure to herbicide agents, pursuant to orders of a U. S. District Court in the class action of Nehmer v. United States Department of Veterans Affairs.  See 38 C.F.R. § 3.816; see also Nehmer v. Veterans Administration of the Government of the United States, 284 F.3d 1158 (9th Cir. 2002).  A Nehmer class member includes a Vietnam veteran who has a covered disease.  Review of the evidence of record reflects that the Veteran served in the Republic of Vietnam during the Vietnam era, and qualifies as a Nehmer class member.  

The Nehmer regulations provide for situations where the effective date of DIC benefits can be earlier than the date of the liberalizing law (here August 31, 2010), assuming a Nehmer class member has been granted DIC from a covered disease.  In such cases, the effective date of the award is as follows: 

(1) If VA denied DIC for the death in a decision issued between September 25, 1985 and May 3, 1989, the effective date of the award is the later of the date VA received the claim on which such prior denial was based or the date the death occurred (38 C.F.R. § 3.816(d)(1));

(2) If the class member's claim for DIC for the death was either pending before VA on May 3, 1989, or was received by VA between that date and the effective date of the statute or regulation establishing a presumption of service connection for the covered disease that caused the death, the effective date of the award will be the later of the date such claim was received by VA or the date the death occurred (38 C.F.R. § 3.816(d)(2)) (emphasis added);

(3) If the Nehmer class member's claim, referred to in paragraph (d)(1) or (d)(2), was received within one year from the date of the veteran's death, the effective date of the award shall be the first day of the month in which the death occurred (38 C.F.R. § 3.816(d)(3)); 

(4) If the requirements of paragraph (d)(1) or (d)(2) are not met, the effective date of the award shall be determined in accordance with the liberalizing law and general effective date provisions of 38 C.F.R. §§ 3.114 and 3.400 (38 C.F.R. § 3.816(d)(4)).  See 38 C.F.R. § 3.816(d).  
The Board notes that ischemic heart disease (to include atherosclerotic heart disease) became a presumptive disease under 38 C.F.R. § 3.309 on August 31, 2010.  See 75 Fed. Reg. 53,202 (August 31, 2010).

In this case, the Veteran died in March 1989 due to cardiopulmonary arrest, as a result of atherosclerotic heart disease (described as athlerosclerotic heart disease in the record).  The appellant applied for burial benefits in April 1990, and later applied for DIC benefits on March 19, 2015.  

VA granted the appellant's request for DIC benefits in April 2015, with an effective date of March 19, 2014.  The appellant filed a notice of disagreement with the effective date for the award of her DIC benefits in February 2016.  In her notice of disagreement, she stated that she first became aware of the availability of DIC benefits in 2015, when she learned that her husband's death was the result of his exposure to herbicide agents.  The appellant argued that she was entitled to DIC benefits from the date of the Veteran's death.  She made a similar argument in her June 2016 substantive appeal (VA Form 9).  In a June 2016 letter to VA, the appellant stated that she did not receive an application for DIC benefits apparently contained in a November 1990 letter from VA.

In this case, the appellant first claimed entitlement to DIC benefits after the period for which the above described Nehmer regulations contained in 38 C.F.R. § 3.816 could apply to a claim of entitlement to DIC benefits, and would warrant and earlier effective date (including an effective date of in or about March 1989).  

To the extent the that it could be argued that the April 1990 application for burial benefits constituted an inferred claim for DIC, an informal claim requires an intent to apply for benefits.  By her own admission, the appellant did not have the intent to file such a claim as she was unware that the benefits existed.  See Rodriguez, 189 F.3d at 1351.  In Shields v. Brown, 8 Vet. App. 346 (1995) the Court held that an "application for burial benefits should not be deemed an application for DIC."  See also Thompson v. Brown, 6 Vet. App. 436, 437 (1994) (holding an application for DIC benefits is "not the functional equivalent of an application for burial benefits").  

It does not appear that VA "reviewed" the appellant's DIC claim within one year of August 31, 2010, the date ischemic heart disease was included as a presumptive disease under 38 C.F.R. § 3.309.  VA actually "reviewed" the appellant's claim for DIC benefits more than one year after August 31, 2010, on March 19, 2015.  Thus, the proper effective date is one year prior to the date VA "reviewed" the appellant's claim, or March 19, 2014, and an earlier effective date for the award of DIC benefits is not warranted.  See 38 C.F.R. § 3.114(a)(3).  

The Board has considered whether the appellant's argument that VA's failure to send her an application for DIC benefits constitutes an allegation of clear and unmistakable error (CUE) on the part of VA.  See Canady v. Nicholson, 20 Vet. App. 393, 402 (2006) (a CUE motion may be inferred from a sympathetic reading of a claimant's statements).  Final decisions may be subject to revision under 38 C.F.R. § 3.105.  For a claimant to reasonably raise CUE, "there must be some degree of specificity as to what the alleged error is and, unless it is the kind of error . . . that, if true, would be clear and unmistakable error on its face, persuasive reasons must be given as to why the result would have been manifestly different but for the alleged error."  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).  

The appellant has not identified specific error in any prior rating decision or Board decision.  Rather, she argues that VA failed to meet a duty analogous to the duty to assist, in or about 1990, when it failed to advise her of the potential availability of DIC benefits after notice of the Veteran's death.  The evidence of record indicates that VA provided the appellant with an application for DIC in a November 1990 letter mailed to her address of record.  See Ashley v. Derwinski, 2 Vet. App. 62 (1992) (discussing the presumption of administrative regularity, which finds that public officers have properly discharged their official duties in absence of clear evidence to the contrary, to include the mailing of documents); Mindenhall v. Brown, 7 Vet. App. 271 (1994) (discussing the applicability of the presumption of administrative regularity to RO actions).  Moreover, VA's failure to meet the duty to assist, were it to have occurred in this case, could not constitute CUE as a matter of law.  See Caffrey v. Brown, 6 Vet. App. 377, 383-84 (1994).  As such, the Board finds that a valid CUE claim has not been raised.  

The effective date statutes cited above prevail over the general outreach statute, 38 U.S.C.A. § 7722, which provides that VA should inform individuals of their potential entitlement to VA benefits when VA is aware or reasonably should be aware of such potential entitlement.  See Rodriguez v. West, 189 F.3d 1351, 1355 (Fed. Cir. 1999); see also VAOGCPREC 17-95 ("failure by VA to provide the notice required by 38 U.S.C. § 7722 may not provide a basis for awarding retroactive benefits in a manner inconsistent with express statutory requirements") 

For the reasons stated above, an earlier effective date may not be granted.  The Board is sympathetic to the circumstances but, unfortunately, is unable to provide a legal remedy.  See Owings v. Brown, 8 Vet. App. 17, 23 (1995), quoting Kelly v. Derwinski, 3 Vet. App. 171, 172 (1992) ("This Court must interpret the law as it exists, and cannot 'extend . . . benefits out of sympathy[.]'").  


ORDER

An effective date prior to March 19, 2014, for the award of DIC benefits is denied.




____________________________________________
VICTORIA MOSHIASHWILI 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


